Title: To George Washington from the Quakers, 17 November 1792
From: Quakers
To: Washington, George



[Philadelphia, 17 November 1792]
To the President, Senate and house of Representatives of the United States. The address of the people called Quakers.

It was the exhortation of the Apostle Paul that supplications, prayers, intercessions and giving of thanks be made for all men, for Kings and for all that are in authority, that we may lead a quiet and peaceable life in all godliness and honesty, for this is good and acceptable in the sight of God our Saviour. Conformable whereto our minds have been brought into a religious concern that the Rulers of this Land may pursue such measures as may tend to the promotion of the peace and happiness of the people.
We are sensible that the Lord’s judgments are in our Land and being deeply affected with the distressed situation of the Frontier inhabitants, we desire a solid and careful inquiry may be made into the cause, and are firmly persuaded that if the counsel and ⟨direction⟩ of the holy Spirit is waited for and followed, the Divine blessing will crown the labours of those who uprightly engage in the work of Peace.
The disposition which has appeared in the government to promote pacific measures with the Indians hath we believe been generally acceptable, and as it is consistent with our religious principles, so it has been our uniform care to admonish and caution our members against settling on Lands which have not been fairly purchased of the original owners, and as far as our influence extends we mean to maintain this our ancient testimony inviolate, which from experience has been found effectual to the preservation of Peace with the Natives, who with great hospitality cherished and assisted our Fore-fathers in their early settlement of this Country.
We feel cautious not to move out of our proper line, but being interested in the welfare of this Country, and convinced of the expedience of further endeavours being used to encourage the Indians to come forward with a full representation and statement of their grievances, and that every just cause of uneasiness in their minds may be fully investigated and removed, we apprehend

it our duty again to address you on this affecting and important occasion, under a belief that nothing short of strict justice will ever be a basis of solid and lasting peace.
We respectfully submit these things to your serious considerat⟨ion,⟩ earnestly desiring that through the influence of Divine wisdom on your Councils, you may be made instrumental to prevent the further effusion of human blood, and that the Inhabitants may long enjoy the blessing of a righteous government.
Signed in and on behalf of a Meeting appointed to represent our religious Society in Pennsylvania, New Jersey, Delaware, and part of Maryland and Virginia, held in Philadelphia the 17th day of the 11th month 1792.

Warner Mifflin

